United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 7, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-30841
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRENT P. DOUCET,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                   USDC No. 01-CR-62-ALL-B-M1
                      --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Brent P. Doucet appeals his convictions for possession of an

unregistered firearm and possession of marijuana.      See 28 U.S.C.

§§ 5861(d), 5871; 21 U.S.C. § 844(a).   He argues that he did not

voluntarily consent to the search of his apartment, and therefore

the district court erred in denying his motion to suppress.

     This court examines the voluntariness of consent using a

six-factor test:   “1) the voluntariness of the defendant’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30841
                                  -2-

custodial status; 2) the presence of coercive police procedures;

3) the extent and level of the defendant’s cooperation with the

police; 4) the defendant’s awareness of his right to refuse

consent; 5) the defendant’s education and intelligence; and

6) the defendant’s belief that no incriminating evidence will

be found.”     United States v. Jones, 234 F.3d 234, 242 (5th Cir.

2000).     No single factor is dispositive.   See id.

     Normally, the district court’s factual findings are

reviewed for clear error and its ultimate conclusion as to the

constitutionality of the law enforcement action is reviewed

de novo.     See United States v. Hunt, 253 F.3d 227, 229-30

(5th Cir. 2001).     Where, as here, the district court did not

enter findings of fact in denying a motion to suppress, this

court “must independently review the record to determine whether

any reasonable view of the evidence supports admissibility.”

United States v. Yeagin, 927 F.2d 798, 800 (5th Cir. 1991);

see also United States v. Montos, 421 F.2d 215, 219 n.1

(5th Cir. 1970).

     Although there is differing testimony regarding some events

surrounding Doucet’s written consent to search, our independent

review of the record persuades us that a reasonable view of the

evidence supports a finding of voluntary consent and a conclusion

that the seized evidence was admissible.      See Yeagin, 927 F.2d

at 800.

     AFFIRMED.